DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-14, 16, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striegler et al (US 2007/0295711) in view of Maeuser (US 7,009,156), Siebers et al (DE 10 2009 013 127), and Shimatani et al (US 7,718,929). 
Striegler shows the structure claimed including a glass ceramic material having a upper side and a underside wherein the upper side is a flat upper side that forms a cooktop, the glass ceramic material that includes high quartz mixed crystals, the underside of the cooktop is coated with a transparent coating that is selected from a noble metal such as silver with sol-gel and silicone (para 0059 and 0076) wherein the 
Maeuser shows it is known to provide a transparent coating (5) to cover an edge of a glass panel (1) wherein the transparent coating can be a noble metal such as silver, or indium tin oxide. Also, see column 5, lines 11-27.
Siebers shows a glass ceramic of a high quartz of predominant crystal phase with a transmission value greater than .1 % in the range of visible light, a light transmission in the visible range of .8 to 5 %, and a transmission in the infrared at 1600 nm of 45-58 %. 
Shimatani also shows a glass ceramic cooktop having an average transmittance of 10% or more at wavelength of 1 to 2.5 um (1000-2500 nm) for an infrared ray heating (see column 3, lines 40-46), and Shimatani also shows that the glass ceramic material includes high quartz mixed crystals. 
In view of Maeuser, Siebers, and Shimatani, it would have been obvious to one of ordinary skill in the art to adapt Striegler with the transparent coating that is selected from a group including indium tin oxide in place of the noble metal as an alternative element that covers over the glass ceramic material wherein the glass ceramic material would have the transmittance as claimed which is known block visible range but is transparent to infrared light for high cooking rate as known in the art. 

With respect to claims 2 and 13, Striegler further shows a light-emitting element (5) at a distance from the underside formed by the coating. 
With respect to claims 3, 4, 8, 9 and 17, Maeuser shows the transparent coating including indium tin oxide which is a metallic material that can electrically conductive as well as inductively activated wherein as Striegler shows that the transparent coating including sol-gel and silicone which would also render the coating electrically insulating (para 0076). As Maeuser shows the metallic coating layer, it would also predictably reflect or impede a thermal transmission and renders the coating thermally insulating. 
With respect to claims 10 and 13, Striegler shows the underside having a surface roughness less than equal to 1.0 um deep which would be less than 5 um. Also, see para [0070].  
With respect to claims 11 and 14, Maeuser shows the transparent coating including indium tin oxide.  
With respect to claims 12 and 19, Siebers further shows the glass ceramic including a colored glass ceramic including at least one of oxides of vanadium (V), iron (Fe), nickel (N), cobalt (Co), and manganese (Mn).
With respect to claim 16, Striegler further shows the glass ceramic material having a low thermal expansion coefficient of less than 2x10^-6 /K° in a temperature range of 20-700 °C (see para 0006, para 0064)
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striegler in view of Maeuser, Siebers, and Shimatani as applied to claims 1-4, 8-14, 16, 17 and 19 above, and further in view of Garcia et al (US 6,144,019).
Striegler in view of Maeuser, Siebers, and Shimatani shows the structure claimed except for the coating that forms an induction coil. 
Garcia shows it is known to provide an induction coil (7, 9) in the form of a coating or thick film which is applied to the underside of a glass ceramic plate (1).  
In view of Garcia, it would have been obvious to one of ordinary skill in the art to adapt Striegler, as modified by Maeuser, Siebers, and Shimatani, with the coating that can also form an induction coil as such coated induction coil is known in the art.
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striegler in view of Ma Maeuser, Siebers, and Shimatani as applied to claims 1-4, 8-14, 16, 17 and 19 above, and further in view of Serrano (US 4,290,061).
Striegler in view of Maeuser, Siebers, and Shimatani shows the structure claimed except for the coating that is an electrode of a sensor.
Serrano shows an electrode (22) of a touch/contact sensor wherein the electrode is a thin coating of a conductive substance (also see column 4, line 10).
In view of Serrano, it would have been obvious to one of ordinary skill in the art to adapt Striegler, as modified by Maeuser, Siebers, and Shimatani, with the coating that can also form an electrode of a contact/touch sensor which is known in the art.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Striegler in view of Maeuser, Siebers, and Shimatani as applied to claims 1-4, 8-14, 16, 17 and 19 above, and further in view of Scheidler et al (US 4,453,533).

Scheidler shows it is known in the art to provide a frame that enclose an underside of a cooktop along its edge to support the cooktop in a stovetop. 
In view Scheidler, it would have been obvious to one of ordinary skill in the art to adapt Striegler, as modified by Maeuser, Siebers, and Shimatani, with a frame that supports the cooktop in a stovetop which is a known cooktop arrangement in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,028,580 (hereinafter Patent ‘580). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent ‘580 shows the recited claim elements of the present application including a glass ceramic material having the recited transmittance, an underside of the glass ceramic is provided with a coating that is a part of the display with the glass ceramic material having a thickness of 3-5 mm which overlaps with the pending range of 2-6 mm, and the surface roughness is less than 5 mm which also .
Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive. 
Applicant argues there is no reason to combine Striegler with Maeuser since Striegler states that noble metals are highly preferred for transparent coatings and that Striegler does not give any indication that other coatings can be used. This argument is not deemed persuasive since Striegler clearly discloses metals other than noble metals are used for coating as disclosed in para [0059] which includes metals such as tin and indium wherein such metals further increases the wear resistance or abrasion resistance. For the specific teaching of indium tin oxide, it is noted Maeuser is applied to show indium tin oxide wherein such material is also known to be transparent along with a noble metal including silver which is also the material disclosed in Striegler.
Thus, the combination of Striegler and Maeuser is deemed proper as providing simple substation of one known element for another to obtain predictable results. MPEP 2143. 
With respect to the recitation regarding a foil, it is noted that Striegler shows it is known to provide a plastic foil. But, it is noted that Striegler shows the noble metal that contains plastic materials such as silicone and sol-gel in para [0076]. Thus, Striegler shows not that a plastic foil is known in the art wherein the coating having noble metals 
Thus, the applicant’s arguments are not deemed persuasive. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761